DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “delta D”, “delta Dp”, “delta Dc”, and “S(D)” in FIGS. 5-7. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-9 are drawn to a method, claims 10-19 are drawn to an apparatus, and claim 20 is drawn to a method, each of which is within the four statutory categories. Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) receiving first data, second data and third data associated with water molecules wherein: 1a) the first data comprises values of δ180 and δ2H of water molecules in blood samples of subjects who are not suffered from renal disease, 1b) the second data comprises values of δ180 and δ2H of water molecules in blood samples of 15subjects who are diagnosed of suffering renal disease and are subjected to treatment of hemodialysis, and 1c) the third data comprises values of δ180 and δ2H of water molecules in a blood sample of the subject suspected of the renal disease, 2) 5selecting a first parameter associated with the first data and a second parameter associated with the second data wherein: 2a) the first and second parameters are derived from application of logarithm, addition, 20deduction, multiplication, division or any combinations thereof on the first, the second and the third data, 3) establishing a relation between the first data and the second data based on the first parameter and the second parameter, 4) obtaining a threshold based on the relation between the first data and the second data, 5) and 10comparing a third parameter associated with the third data to the threshold to obtain a first probability of suffering a renal disease in a subject suspected of the renal disease wherein: 5a) the third parameter is derived from application of logarithm, addition, 20deduction, multiplication, division or any combinations thereof on the first, the second and the third data. These steps correspond to Certain Methods of Organizing Human Activity, more particularly, managing personal behavior or relationships or interactions between people (including following rules or instructions). For example, the claims outline what steps to follow to determine a disease probability for given sets of data. Independent claim 10 recites similar limitations and is/are also directed to an abstract idea under the same analysis.
Depending claims 2-9 and 11-20 include all of the limitations of claims 1 and 10, and therefore likewise incorporate the above described abstract idea. Depending claim 3 adds the additional step of “obtaining forms of entropy of the first and second parameters”. Additionally, the limitations of depending claims 2, 4-9, and 11-20 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-9 and 11-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1 and 10 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a control unit comprising at least one receiving unit, at least one processing unit, and at least one output unit, 2) a memory including computer program code, and 3) a comparison unit to perform the claimed steps.
The 1) control unit comprising at least one receiving unit, at least one processing unit, and at least one output unit, 2) memory including computer program code, and 3) comparison unit in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, where there is a lack of description for these components as anything but generic computer components).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a control unit comprising at least one receiving unit, at least one processing unit, and at least one output unit, 2) a memory including computer program code, and 3) a comparison unit to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) recites that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).

The current invention compares parameters to obtain a probability of suffering a disease utilizing 1) a control unit comprising at least one receiving unit, at least one processing unit, and at least one output unit, 2) a memory including computer program code, and 3) a comparison unit, thus the control unit, memory, and comparison unit are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 8-10, 12-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0104321 to Lipsy et al. in view of U.S. 2013/0062516 to Kuo et al.
As per claim 1, Lipsy et al. teaches a method for diagnosing renal disease, comprising:
--receiving first data, second data and third data associated with water molecules; (see: 101, 102, and 104 of FIG. 1 where first, second, and third records/data are being received. Also see: paragraph [0341] where the records are blood gene expression data)
--5selecting a first parameter associated with the first data and a second parameter associated with the second data; (see: paragraph [0017] where a filtering process of normalizing, scaling, etc. is selected for the data sets. The first and second parameters here can be the selected filtering method of normalization of data)
--establishing a relation between the first data and the second data based on the first parameter and the second parameter; (see: 103 of FIG. 1 where a classifier is being determined based on this normalized first and second data. Also see: paragraph [0017] where a topology matrix is being is established based on clustering the data)
--obtaining a threshold based on the relation between the first data and the second data; (see: paragraph [0017] where there is correlation of values on a linear scale using a t-test) and
--10comparing a third parameter associated with the third data to the threshold to obtain a first probability of suffering a renal disease in a subject suspected of the renal disease; (see: paragraphs [0484] – [0485] where the classifier may be configured to classify samples by assigning output values such as a probability value of at least 0 and no more than 1. The probability is the probability of having the condition) wherein:
--the first, second and third parameters are derived from application of logarithm, addition, 20deduction, multiplication, division or any combinations thereof on the first, the second and the third data (see: paragraph [0017] where the first and second parameters are derived from a combination of deduction and division where normalization is occurring).
Lipsy et al. may not further, specifically teach wherein:
1) --the first data comprises values of δ180 and δ2H of water molecules in blood samples of subjects who are not suffered from renal disease;
2) --the second data comprises values of δ180 and δ2H of water molecules in blood samples of 15subjects who are diagnosed of suffering renal disease and are subjected to treatment of hemodialysis; and
3) --the third data comprises values of δ180 and δ2H of water molecules in a blood sample of the subject suspected of the renal disease.

Kuo et al. teaches:
1) --the first data comprises values of δ180 and δ2H of water molecules in blood samples of subjects who are not suffered from renal disease; (see: paragraph [0011] where there is a biological sample obtained from a subject without renal disease where there are values of delta O-18 and delta H-2 in the sample. The sample here may be a blood sample as described in paragraph [0019]. Further see: Table 1 where there are a plurality of control samples from healthy patients)
2) --the second data comprises values of δ180 and δ2H of water molecules in blood samples of 15subjects who are diagnosed of suffering renal disease and are subjected to treatment of hemodialysis; (see: ESRDHD of Table 2 where there are δ180 and δ2H levels from samples of patient who suffer from renal disease and are subjected to treatment of hemodialysis) and
3) --the third data comprises values of δ180 and δ2H of water molecules in a blood sample of the subject suspected of the renal disease (see: paragraph [0011] where there is a biological sample of the subject suspected of the renal disease where there are values of delta O-18 and delta H-2 in the sample. The sample here may be a blood sample as described in paragraph [0019]).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) the first data, 2) the second data, and 3) the third data as taught by Kuo et al. for the first, second, and third data as disclosed by Lipsy et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Lipsy et al. already teaches of using gene data for the first, second, and third data, thus one could substitute wherein this data with data that comprises values of δ180 and δ2H of water molecules to obtain predictable results of using gene data to determine probability of a disease. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Lipsy et al. and Kuo et al. in combination teaches the method of claim 1, see discussion of claim 1. Lipsy et al. further teaches obtaining the first, the second and the third data from medical record, measurement of the blood samples, or both (see: paragraph [0341] where the records are blood gene expression data).

As per claim 4, Lipsy et al. and Kuo et al. in combination teaches the method of claim 1, see discussion of claim 1. Lipsy et al. further teaches obtaining the threshold based on one or more 30statistic models (see: paragraph [0017] where there is correlation of values on a linear scale using a t-test (a statistical model)).

As per claim 5, Lipsy et al. and Kuo et al. in combination teaches the method of claim 4, see discussion of claim 4. Lipsy et al. further teaches wherein the statistic models comprise Student's t-test, F-test, Z-test, Analysis of variance (ANOVA) or any combinations thereof (see: paragraph [0017] where there is correlation of values on a linear scale using a t-test. Also see: paragraphs [1291] and [1336] where the student’s t-test is discussed).

As per claim 8, Lipsy et al. and Kuo et al. in combination teaches the method of claim 1, see discussion of claim 1. Lipsy et al. further teaches wherein the blood sample includes blood plasma, erythrocytes or both (see: paragraph [0937] where there are erythrocytes included in the samples).

As per claim 9, Lipsy et al. and Kuo et al. in combination teaches the method of claim 1, see discussion of claim 1. Lipsy et al. further teaches wherein the subjects associated with the second data have a family medical history of being subjected to treatment of hemodialysis, diabetes or both (see: paragraph [0453] where samples may be taken from a subject at risk of a disease due to factors such as familial history, diabetes or pre-diabetes, etc.).

As per claim 10, claim 10 is similar to claim 1 and therefore is also rejected in a similar manner to claim 1 using the Lipsy et al. and Kuo et al. references in combination. Lipsy et al. further teaches an apparatus, (see: paragraph [0384] where there is a processing device) comprising:
--15a control unit; (see: paragraph [0384] where there is a processing device) and
--a memory including computer program code; (see: paragraph [0391] where there are instructions stored in memory)
--wherein the memory and the computer program code are configured to, with the control unit, cause the apparatus to perform: the claimed steps (see: paragraph [0391] where the CPU and memory help perform the claimed steps).

As per claim 12, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 10, see discussion of claim 10. Lipsy et al. further teaches obtaining the threshold based on one or 5more statistic models (see: paragraph [0017] where there is correlation of values on a linear scale using a t-test (a statistical model)).

As per claim 13, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 12, see discussion of claim 12. Lipsy et al. further teaches wherein the statistic models comprise Student's t-test, F-test, Z-test, Analysis of variance (ANOVA) and any combinations thereof (see: paragraph [0017] where there is correlation of values on a linear scale using a t-test. Also see: paragraphs [1291] and [1336] where the student’s t-test is discussed).

As per claim 16, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 10, see discussion of claim 10. Lipsy et al. further teaches wherein the blood sample includes blood plasma, erythrocytes or both (see: paragraph [0937] where there are erythrocytes included in the samples).

As per claim 17, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 10, see discussion of claim 10. Lipsy et al. further teaches wherein the subjects associated with the second data have a family medical history of being subjected to treatment of hemodialysis, diabetes or both (see: paragraph [0453] where samples may be taken from a subject at risk of a disease due to factors such as familial history, diabetes or pre-diabetes, etc.).

As per claim 18, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 10, see discussion of claim 10. Lipsy et al. further teaches wherein the control unit comprises at least one receiving unit, at least one processing unit and at least one output unit (see: paragraphs [0384] and [0388] where there is a device that can perform the claimed invention. This device can be considered all three units).

As per claim 19, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 10, see discussion of claim 10. Lipsy et al. further teaches wherein the comparison of the third data to the threshold is conducted by a comparison unit (see: paragraphs [0384] and [0388] where there is a device that can perform the claimed invention. This device can be considered as a comparison unit).

As per claim 20, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 10, see discussion of claim 10. Lipsy et al. further teaches a method for diagnosing renal disease using the apparatus of claim 10 (see: paragraphs [0384] and [0391] where there is a device that performs the claimed method. Also see: paragraph [0011] of Kuo et al. where there is diagnosis of a renal disease).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0104321 to Lipsy et al. in view of U.S. 2013/0062516 to Kuo et al. as applied to claims 1 and 10, and further in view of U.S. 2020/0375512 to Lu et al.
As per claim 3, Lipsy et al. and Kuo et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach obtaining forms of entropy of the first and second parameters.

Lu et al. teaches:
--obtaining forms of entropy of the first and second parameters (see: paragraph [0055] where there is a maximum entropy classifier for a feature combination).
One of ordinary skill at the time of the invention was filed would have found it obvious to obtain forms of entropy of the first and second parameters as taught by Lu et al. in the method as taught by Lipsy et al. and Kuo et al. in combination with the motivation(s) of correcting various physiological parameters under different measurement scenarios for different measurement problems in a unified framework (see: paragraph [0004] of Lu et al.).

As per claim 11, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 10, see discussion of claim 10. The combination may not further, specifically teach expressing the parameters in the form of entropy.

Lu et al. teaches:
--expressing the parameters in the form of entropy (see: paragraph [0055] where there is a maximum entropy classifier for a feature combination).
One of ordinary skill at the time of the invention was filed would have found it obvious to express the parameters in the form of entropy as taught by Lu et al. in the apparatus as taught by Lipsy et al. and Kuo et al. in combination with the motivation(s) of correcting various physiological parameters under different measurement scenarios for different measurement problems in a unified framework (see: paragraph [0004] of Lu et al.).

Claims 6-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0104321 to Lipsy et al. in view of U.S. 2013/0062516 to Kuo et al. as applied to claims 1 and 10, and further in view of “Aberrant Water Homeostasis Detected by Stable Isotope Analysis” to O’Grady.
As per claim 6, Lipsy et al. and Kuo et al. in combination teaches the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein establishing the relation between the first data and the second data comprises providing a two-dimensional plot with the first and second parameters as the axes.

O’Grady teaches:
--wherein establishing the relation between the first data and the second data comprises providing a two-dimensional plot with the first and second parameters as the axes (see: FIG. 1 where the x and y axes correspond to the first and second parameters for the first data (tap water) and second data (body water)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein establishing the relation between the first data and the second data comprises providing a two-dimensional plot with the first and second parameters as the axes as taught by O’Grady in the method as taught by Lipsy et al. and Kuo et al. with the motivation(s) of showing correlations in sets of data (see: abstract of O’Grady).

As per claim 7, Lipsy et al., Kuo et al., and O’Grady in combination teaches the method of claim 6, see discussion of claim 6. Lipsy et al. further teaches expressing the threshold with standard deviation (σ) or variance (σ2) (see: paragraph [0470] where there is standard deviation used to express a threshold of an IGS).

As per claim 14, Lipsy et al. and Kuo et al. in combination teaches the apparatus of claim 10, see discussion of claim 10. The combination may not further, specifically teach providing a two-dimensional plot with the first and second parameters as the axes to establish the relation between the first and the second data.

O’Grady teaches:
--providing a two-dimensional plot with the first and second parameters as the axes to establish the relation between the first and the second data (see: FIG. 1 where the x and y axes correspond to the first and second parameters for the first data (tap water) and second data (body water)).
One of ordinary skill at the time of the invention was filed would have found it obvious to provide a two-dimensional plot with the first and second parameters as the axes to establish the relation between the first and the second data as taught by O’Grady in the apparatus as taught by Lipsy et al. and Kuo et al. with the motivation(s) of showing correlations in sets of data (see: abstract of O’Grady).

As per claim 15, Lipsy et al., Kuo et al., and O’Grady in combination teaches the apparatus of claim 14, see discussion of claim 14. Lipsy et al. further teaches expressing the threshold with standard 15deviation (σ) or variance (σ2) (see: paragraph [0470] where there is standard deviation used to express a threshold of an IGS).

Additional Relevant References
Examiner would also like to cite U.S. Patent No. 8,478,534 to Zhu et al. as an additional relevant reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/DEVIN C HEIN/Examiner, Art Unit 3686